DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is not antecedent support in claim 1 for “the lubricating gasoline composition”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism. Some specific examples in which later publications showing factual evidence can be cited include situations where the facts shown in the reference are evidence "that, as of an application’s filing date, undue experimentation would have been required, In re Corneil, 347 F.2d 563, 568, 145 USPQ 702, 705 (CCPA 1965), or that a parameter absent from the claims was or was not critical, In re Rainer, 305 F.2d 505, 507 n.3, 134 USPQ 343, 345 n.3 (CCPA 1962), or that a statement in the specification was inaccurate, In re Marzocchi, 439 F.2d 220, 223 n.4, 169 USPQ 367, 370 n.4 (CCPA 1971), or that the invention was inoperative or lacked utility, In re Langer, 503 F.2d 1380, 1391, 183 USPQ 288, 297 (CCPA 1974), or that a 
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cracknell (US 7,597,724 cited on previous PTO-892) in view of U.S. Department of Energy (How Do Plug-In Hybrid Electric Cars Work-appears on current PTO-892, hereinafter “USDOE”) further in view of Clarke . 
 	Cracknell teaches containing a hydrocarbon base fuel composition containing 5 to 20% v olefins, not greater than 5% v olefins of at least 10 carbon atoms, not greater than 5% v aromatics of at least 10 carbon atoms, initial boiling point in the range of 24 to 45 C, T10 in the range of 38 to 60 C, T50 in the range of 77 to 110 C, T90 in the range of 130 to 190 degree C and final boiling point not greater than 220 degree C.   Cracknell also teaches a method of operating an automobile using such gasoline composition as fuel.  The use of such gasoline compositions as fuel provides improved stability of engine lubricant with reduced frequency of engine oil changes (see abstract). 
 	The method of operating an automobile would encompass using an automobile powered by a spark-ignition engine, which comprises introducing into the combustion chambers of said engine a gasoline composition as defined by Cracknell (see col. 5, lines 19-22).  The composition also may contain up to 10 % vol of ethanol (see col. 4, lines 1-4) and additives such as antioxidants (see col. 4, lines 30-31). US 5,855,629, which is incorporated by reference by Cracknell, teaches the use of phenolic antioxidants.  Cracknell meets the limitations of the claims other than the differences that are set forth below.
 	Cracknell does not specifically teach that the spark-ignition internal combustion engine is comprised with the powertrain of a hybrid electric vehicle (HEV). However, USDOE teaches that plug-in hybrid electric cars have internal combustion engines that are spark ignited. 

 	It would have been obvious to one of ordinary skill in the art to use the fuel of Cracknell in an HEV because Cracknell teaches that the fuel is used in engines that frequently stop and start and Clark teaches that a HEV meets this criteria.
 	With respect to the method of improving an oxidative stability of a lubricating composition, although Cracknell does not specifically mention that the spark ignited engine is contained within a powertrain of a hybrid electric vehicle, Cracknell does teach improving an oxidative stability of a lubricating oil composition by adding the claimed gasoline composition into a combustion chamber of a spark-ignition internal combustion engine.  This general teaching of spark-ignition internal combustion engine encompasses HEVs.  If the combustion of the gasoline improves oxidative stability of a lubricating composition in Cracknell, there is nothing to show that it would not perform the same function in the internal combustion engine of a HEV.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16338538/20210313